internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-111768-98 date december legend city state utility division board ordinance e w o o w k e h n w p a o o t t i t i e e_p k i s i l l o i d u o u o t i l i i this is in response to a letter dated date and subsequent correspondence dated october a ruling concerning the exclusion of income of utility from gross_income under sec_115 of the internal_revenue_code code by the city recognize gain pursuant to after the acquisition of all utility’s outstanding_stock a ruling that the city and utility will not or any other provision of requesting or the and plr-111768-98 the code upon the city’s purchase of utility’s stock or by reason of utility’s subsequent exclusion of income under sec_115 the pursuant to response to the second issue will be issued under separate cover 1998_1_irb_7 dollar_figure of revproc_98_1 facts utility is currently a for-profit stock corporation a incorporated under the laws of the state municipal corporation pursuant to the laws of the state and as such is water for public and private use to the city pursuant to the ordinance a political_subdivision of the state the city is utility supplies activities in support of utility provides potable water to domestic commercial and and industrial users within the city in conjunction with utility’s business include water production from groundwater sources located west of the city chlorination of the water monitoring of the quality of the water delivery to customers via a system of water pipelines and billing of utility’s services to its customers billing services to the city on connection with the city’s sanitary sewer collection system and wastewater treatment facility its business activities to the city annually utility reports the results of a fee-for-service basis in utility also provides all of utility’s operations are conducted pursuant to a in as authorized by shall provide an adequate water supply for fire the current franchise was granted in year the term of the franchise agreement was extended to allow in general the franchise agreement provides shall supply potable water to the inhabitants of the nonexclusive franchise agreement with the city state statute pursuant to the ordinance for an original term of f years year time for the negotiation of the acquisition of all utility’s stock by the city utility city protection customers public grounds for installation of improvements enforce reasonable rules and regulations pertaining to operation of its potable water supply business and city as the franchise agreement gives the city utility’s gross_receipts the right to purchase after the tenth year of the agreement the assets of the company at fair value may make use of the city’s rights-of-way and other may make and a franchise fee an amount equal to two percent of shall meter the quantities of water provided to shall pay to the the major assets of the utility include six water appropriation rights granted by the state for the withdrawal of groundwater from sites west of the city pump stations wells oy f plr-111768-98 storage facilities water pipelines and an office building along with the underlying real_property approximately dollar_figurex consisting predominately of industrial_development_bonds construction of improvements a new water storage_facility and related these bonds were used to underwrite the utility has long term debt of utility was formed in year at which time the city had currently the as this growth the city has grown to about c approximately b residents residents in year and d residents in year population is approximately e residents occurred the city and utility cooperated to assure an adequate public water supply in the midst of the initial term of their franchise agreement the city and utility agreed that all future water main and lateral pipelines would be installed and owned by the city accordingly the city now owns approximately one-half of the public water distribution system located within the city this percentage will increase as the city continues to grow and new water lines are installed despite the city’s ownership of this portion of the distribution system utility is the operator of the entire water supply and distribution system no agreement between the city and utility addressing the use of the city-owned water lines fee water lines and wastewater treatment facilities serving the city the city does own and operate the sanitary sewer the city derives no revenue from utility’s use of the city’s other than the two-percent franchise there is the city and utility have conducted negotiations with a price of a wholly owned subsidiary dollar_figurey per share and the city will respect to the city’s right to purchase utility’s assets under the franchise agreement out of these negotiations the parties have entered into a letter of intent under which the two parties agreed that the city will acquire of all of the outstanding_stock of utility at operate utility as city council members will serve as the board_of directors of utility after the acquisition this board_of directors will function with all the same powers duties limitations and obligations of the directors of any state-chartered corporation the board will have the power to appoint the officers of utility because of the years of experience and expertise of the present officers in operating utility in a professional and efficient manner however the present officers and all other existing employees will be retained in their current positions for the foreseeable future publicly elected after acquisition of utility by the city utility’s status under state law will not change subsidiary of the city will continue to operate under a utility as a wholly owned plr-111768-98 19yg0904s8 franchise agreement with the city continue to pay utility for its services in billing and collecting sanitory sewer statements utility’s debt structure is expected no refinancing of the city is not likely to the business reasons for the transaction evolve primarily out of the city’s continued growth and the city’s need to provide an adequate public water supply system in the face of such growth per year has increased in total acreage by h the population of the city is growing at the rate of gs during the past year the geographic area of the city the city’s acquisition of the stock of utility will allow the city to consolidate the ownership of the water distribution system currently split between the city and utility under in addition the acquisition provides public common_control in control of the water appropriation right now held by utility light of the city’s growing demand for water and the need to plan for additional sources of water supply city secure control of its existing water supply sources is essential that the it this need is evidenced by the fact that utility has pumped water quantities in excess of its maximum appropriation established by the division in five of the last ten years because of the heavy usage of groundwater from the lower valley the division is unlikely to increase utility’s maximum appropriation rights the city’s sole ownership and oversight of the operation of its public water supply system will not only facilitate the acquisition of additional sources of water but also will allow for the implementation of further water conservation measures and planning for development of additional water storage and distribution facilities supply system will allow closer coordination with other communities in the area now seeking to identify and develop public water supply sources the city’s ownership of the water the city’s ability to act authoritatively in such coordination efforts is now significantly limited because of a failure to provide utility's control of the water system adequate water supplies through securing additional supply sources and increasing conservation measures will hamper the economic development of the city private enterprise profit_motive will allow additional conservation measures to of utility will allow the city to focus on such efforts and allow the elimination of utility’s the city’s acquisition be implemented plr-111768-938 coordination of the related economic development initiatives and the resulting improvements of the water system’s infrastructure these efforts to address the city’s growing water needs will this raises concerns the existing franchise agreement or will be adequately capitalized and able to require substantial capital outlays whether utility is meet such capital outlays if the water system remains in the private hands of utility requires extension of utility’s water distribution system only when developers agree to underwrite the cost acquisition of the water system will resolve the concerns with capital financing for meeting the city’s future water system needs a water fund to finance needed infrastructure improvements and will provide other public sources of financing such improvements this financing concern is to and expansion of the water system dollar_figurez water evidenced by the present need for the construction of treatment facility and the construction of new water storage facilities for recently annexed portions of the city city ownership will allow the creation of reserves within the city’s a the city’s acquisition of utility’s stock is the overwhelming majority practice in the state city is one of the only two state municipalities served by a private water utility by state constitutional provisions and state statute to own and operate utilities to own all types of property including intangible_property such as corporate stock likewise state municipalities are authorized state municipalities are authorized both in accord with currently the in view of the capital requirements necessary to finance the needed water supplies and water treatment and storage facilities demanded by the city’s rate of growth it utility will declare and pay dividends in the foreseeable future nonetheless utility’s earnings reduce the need for the city to issue municipal_bonds or obtain other financing at city the city’s property owners through reduced ad_valorem_taxes a cost to the any dividends_paid in future years would directly benefit is unlikely that the city and utility represent that utility’s activities are and will be limited to the provision of water service and will be conducted solely for the benefit of the city and the community to which it provides water service seeks among other things to position itself to foster further economic development within its jurisdiction and to achieve economies of scale stock of utility and through its control of utility’s board_of directors will effectively arrange for the management of the city will own all of the outstanding by acquiring utility the city its plr-111768-98 day-to-day operations officials all directors of utility will be public the city and utility further represent that the articles of the articles of incorporation will be incorporation will be amended to provide that all of the outstanding_stock of utility will at all times be owned either by the city another political_subdivision of the state or some other governmental entity amended to provide that no earnings or assets of utility will inure to the benefit of shareholder or individual except that utility may pay reasonable_compensation and may expend funds in the furtherance of its activities as incorporation will be amended to provide that utility's dissolution after payments of its debts and obligations all of its assets will be distributed to the city another political_subdivision of the state or other governmental entity specified by utility's board_of directors finally the articles of or be distributed to a public_utility in the event of any private the city and utility represent that a in order to finance the acquisition of utility’s the city will issue revenue bonds the proceeds of the bonds will be used solely to outstanding_stock bonds purchase the outstanding_stock of utility without_recourse to the general assets of the city and secured only by a pledge of revenues the collateral and payable from utility’s assets and the bonds will be the b the bonds will not be a general obligation of the city or any other governmental entity and neither the credit the revenues nor the taxing power of the city or any other governmental entity will be pledged to the payment of the bonds in addition no deficiency judgment may be rendered against the city or any other governmental entity for any amounts due on the bonds that are not paid from the collateral c the terms and conditions of the bonds will be designed so that all payments of principal and interest thereon will be fully funded from the collateral and neither the city nor any other governmental entity will provide additional funding for the payment of such principal and interest beyond the collateral d utility’s revenues will be used first to pay the current operating costs and maintenance of the water system then to pay dividends to the city to enable it to pay the debt service with respect to the bonds and any other debt issued to expand and improve the water system all instruments issued to improve or plr-111768-98 expand the water system will be payable from utility’s revenues underwritings by developers or special_assessments against property within the area serviced by utility costs of operating and maintaining its business will be fully funded from its revenue and neither the city nor any other governmental entity will provide any funds for the reasonably foreseeable operation maintenance capital or other expenditures of utility all of utility’s e the city reasonably expects that neither it nor any other governmental entity will within five years after the acquisition of utility by the city provide any financial support to utility f the city through its sole ownership of utility and control of utility’s management intends to establish the rates charged by utility for its public water service at sufficient to pay dividends in amounts sufficient to enable the city to pay the debt service on the bonds the costs of operating and maintaining utility's assets and capital expenditures and to maintain working_capital and other reserves consistent with the needs of utility’s public water service a level for purposes of the foregoing representations i financial support includes any direct or indirect payment or other financial contribution or commitment to or on behalf of the utility whether in the form of cash property services guarantees assumptions or otherwise ii financial support does not include any goods or services for which the utility pays reasonable consideration including without limitation purchases from the city for which the utility pays reasonable consideration iii financial support does not include economic incentives or subsidies provided by city subdivision thereof directly to individuals or entities that are connecting or connected to the utility provided that any such amounts paid over to utility are for connection charges and not to benefit the utility as state or any political a whole law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to political_subdivision of a state or a state plr-111768-98 generally if income is earned by an enterprise that is an sec_511 rev integral part of a state or political_subdivision of that income is not taxable in the absence of specific statutory authorization to tax that income c b a state or political_subdivision conducts an enterprise through a separate_entity ie integral part of the state or political_subdivision however the income of the entity may be exempt or excluded from income under a specific provision such as an entity that is not considered an rul c b sec_501 or a state see rev sec_115 when rul in maryland savings-share ins corp v united_states d md supp rev'd on other grounds u s under mssic's charter the full faith and credit mssic the state of maryland formed a corporation to f insure the customer accounts of state-chartered savings and loan associations of the state was not pledged for mssic's obligations of eleven directors were selected by state officials district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic the imposition of state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues an income_tax on mssic would not burden the only three the thus the court held that the 6th cir in 40_f3d_817 met was not the court's opinion a political_subdivision of the state of michigan rev'q investment_income of the michigan education trust subject_to current taxation under li a is internally inconsistent because it concludes that met qualifies as that met is id pincite corporation id pincite integral part of the state of michigan id pincite the court's reliance on the factors listed in rev c b revenue_ruling applies to entities that are separate from the state whether an enterprise is considered to integral part of the state in a broad sense a municipal and that met is the factors in the revenue_ruling do not determine to reach its conclusion is misplaced in any event an moreover rul a separate_entity or the be an nevertheless in determining whether an enterprise is an integral part of the state the facts and circumstances including the state's financial commitment to the enterprise and the state's degree of control_over the enterprise is necessary to consider all of it plr-111768-98 sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be political_subdivision part sec_301_7701-1 provides in an integral part of that state or that a separate_entity for federal tax an entity formed under local law is not always recognized as purposes a state is not recognized as federal tax purposes if state it is a separate_entity for for example an organization wholly owned by an integral part of the sec_301_7701-2 provides an entity separate from its owner under for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as sec_301_7701-3 that is not properly classified as under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as disregarded if the entity is disregarded its activities are treated in the same manner as branch or division of the owner a sole_proprietorship a corporation or a_trust is sec_301_7701-2 provides in part a business_entity organized under a federal or state for federal tax purposes the term corporation means-- statute or under a statute of tribe incorporated or politic if the statute describes or refers to the entity as a corporation body corporate or body a federally recognized indian as an association as determined under sec_301_7701-3 a business_entity wholly owned by a state or any political_subdivision thereof kkk if utility is determined to be an integral part of the state or the city as a result of the transactions described above plr -98 will not apply to the income of utility the first factor in determining utility's status following the acquisition by the city is whether there is commitment to utility by the state or the state a political_subdivision of a substantial financial or will be for utility to be considered an integral part of the state and payable from a political_subdivision of the state utility must receive or of a substantial financial commitment from the state either directly or through a political_subdivision thereof the acquisition of utility will be financed with the bonds which will be without_recourse to the general assets of the city and secured only by a pledge of the collateral further the city represents that it reasonably expects that neither it nor any other governmental entity will within five years after the acquisition of utility by the city provide any financial support to utility any additional debt instruments issued to improve or expand the water system will be payable from utility’s revenues underwritings by developers or special_assessments against property within the area serviced by utility all of utility’s costs of operating and maintaining its business will be fully funded from its revenue and neither the city nor any other governmental entity will provide any funds for the reasonably foreseeable operation maintenance capital or other expenditures of utility accordingly after considering the cumulative financial contributions that the city and state have made or intend to make to utility utility has not received and will not receive a substantial financial commitment from the state or subdivision thereof financial commitment requirement of the integral part test therefore utility will not meet the a political because we have determined that there is no substantial financial commitment from the state or a political_subdivision thereof we do not address whether utility would meet the state control factor for integral part status having concluded that utility is not an integral part of the state or any political_subdivision we now look to the factors to determine whether its income may be excludable from gross_income under sec_115 revrul_57_151 1957_1_cb_64 concludes that the income earned by a_trust created to provide utility_services such as water supply subject_to federal_income_tax diverted to any private use and fire protection and sewage disposal was not no funds of the trust could be upon termination of the trust plr-111768-98 - ll - after payment of all debts and obligations the remainder of the trust assets would be distributed to the board_of county commissioners sec_1_103-1 provides that the term political sec_1_103-1 of the income_tax regulations for purposes of has been used to define the term for purposes of other code the term political_subdivision is not defined in the code however the interpretation of political_subdivision contained in sections subdivision denotes any division of any state_or_local_governmental_unit which is been delegated the right to exercise part of the sovereign power of the unit are the power to tax power cert_denied u s three of these powers be delegated an insubstantial amount of any or all sovereign powers is not sufficient constitutes a political_subdivision for federal tax purposes see commissioner v estate of shamberg t c acg is not necessary that all however possession of only the three generally acknowledged sovereign powers the power of eminent_domain and the police a municipal corporation and therefore a municipal corporation or which has aff'd 144_f2d_998 the city is c b 2d cir it utility is similar to the trust described in rev_rul under the proposed articles of upon dissolution after payment utility provides water for residential commercial and industrial use as well as for fire protection and other municipal services in the city incorporation no earnings or assets of utility may inure to the benefit of any private person of all debts and obligations all remaining assets will be distributed to the city another political_subdivision of the state of directors city conclude that utility is sec_115 operations and activities of utility following the conversion will accrue to accordingly that income will be excludable from gross_income under sec_115 or other governmental entity specified by utility’s board additionally utility is under the control of the and the income derived from the water utility service a political_subdivision of the state a political_subdivision of the state a public_utility for purposes of therefore we we note that sec_6012 and sec_1_6012-2 provide in general that every corporation as defined in subject_to taxation under subtitle a income_tax return regardless of whether it has taxable_income and regardless of required to continue to file income_tax returns pursuant to sec_6012 a sec_7701 is required to file an accordingly utility will be its gross_income plr-111768-98 this ruling presumes that of the ownership of utility if utility issues additional stock will be held by the city must be held by the city the state a political_subdivision of the state or an entity that itself qualifies to exclude income from gross_income under sec_115 state a political_subdivision of the state or an entity that itself qualifies to exclude income from gross_income under may receive a transfer of any portion of the ownership of utility in addition only the city the it’ if the facts and circumstances in the future are other than as contemplated by the foregoing representations eg nature of incentives offered or sponsored by the state or political subdivisions thereof differs materially in_kind or extent from prior incentives the city and utility should seek an appropriate supplemental ruling from the internal_revenue_service with respect to the presence or absence of financial support for utility and the effect thereof on the status of utility and the original ruling the no opinion is expressed about the following issues i the proposed or effects resulting from the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of transaction that are not specifically covered by the above rulings the tax treatment of future actual or constructive dispositions of assets by utility including the application of whether income from the sale_or_other_disposition after the city’s acquisition of utility of property that was held by utility prior to the city’s acquisition of utility is excluded under sec_115 whether interest on debt incurred by the city to purchase utility is excludable under sec_103 sec_1245 or sec_1250 this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated plr-111768-98 in accordance with the powers of attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
